PER CURIAM.
Appellant, Terry Rolison, challenges a restitution order requiring him to pay restitution in the total amount of $27,300.00. Our examination of the record in this cause reveals that the restitution obligation was not a part of the negotiated plea agreement. Since the sentencing disposition did not follow the terms of the plea agreement, the matter must be reversed and remanded for resentencing. Prior to resentencing, if the trial court again determines to exceed the bounds of the plea agreement, appellant must be given an opportunity to withdraw his plea.
Accordingly, this cause is reversed and remanded for resentencing.
JOANOS, C.J., and ZEHMER and BARFIELD, JJ., concur.